DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (i.e., claims 14-17, 19-24 and 26-30 directed to a method of detecting Aspergillus Asp f2; a method of diagnosing aspergillus in a subject; and a method of treating aspergillus) in the reply filed on February 7, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-13 were originally filed on May 11, 2020. 
The amendment received on May 11, 2020, canceled claims 1-13 and added new claims 14-33.  The amendment received on August 16, 2022, canceled claim 23; and amended claims 14-15, 19, 21, and 26-27.
Claims 14-22 and 24-33 are currently pending and claims 14-17, 19-22, 24, and 26-30 are under consideration as claims 18, 25, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 7, 2022.

Priority
The present application is a continuation of U.S. Non-provisional Application No. 15/236,988, filed on August 15, 2016, now U.S. Patent No. 10,648,982, which is a continuation of U.S. Non-provisional Application No. 14/217,004 filed March 17, 2014, now U.S. Patent No. 9,416,315, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/798,640 filed March 15, 2013.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 14, 19, and 26 as open-ended requiring 100% identity to SEQ ID NO: 38 with any N-/C-terminal additions.  As such, the scope of claims 14, 19 and 26 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 15, 21, and 27 as open-ended requiring 100% identity to one of SEQ ID NOs: 1-2, 8, 10, 12, 14, 16, 18, 20, and 22 as an antigen binding fragment with any N-/C-terminal additions.  As such, the scope of claims 15, 21 and 27 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 8/16/22, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 14-17, 19-24, and 27-28 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 8/16/22, with respect to the 101 rejection have been fully considered and are persuasive.  The rejection of claims 19, 21-22, and 24 as being directed to a law of nature and/or an abstract idea without significantly more has been withdrawn. 

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 14, 17, 19-20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arad et al. U.S. Publication No. 2011/0306035 A1 published on December 15, 2011 (cited in the IDS received on 5/11/20), further in view of Banerjee et al., Infection & Immunity 66:5175-5182 (1998) (cited in the IDS received on 5/11/20), and further in view of Singh et al., FEMS Microbiol. Rev. 36:1122-1180 (first available June 18 2012) (cited in the IDS received on 5/11/20).  Please note that the rejection has been updated in light of Applicants’ amendments such that claims 15-16 and 21-22 are withdrawn from the rejection.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 14, 19-20, and 24, with respect to a method of detecting Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample as recited in claim 14; with respect to a method of diagnosing aspergillus in a subject comprising (a) obtaining a biological sample, (b) detecting the presence of Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, and (c) diagnosing the subject with aspergillus if Asp f2 is present in the sample as recited in claim 19; with respect to administering one or more therapeutic agents for the treatment of aspergillus as recited in claim 20; and with respect to where the aspergillus is the result of an infection with an Aspergillus species including A. fumigatus as recited in claim 24:
Arad et al. teaches a method for detecting the presence or absence of a fungal infection in a subject by contacting a biological sample obtained from the subject that may or may not contain an enzyme produced from the fungus with a substrate comprising a signaling moiety (See Arad Specification, paragraph [0011]).  Arad et al. teaches that the fungus to be detected includes Aspergillus fumigatus (See Arad Specification, paragraphs [0011], [0185]).  If present, the fungal enzyme will modify the substrate wherein such modification of the substrate by the enzyme produces a signal from the signaling moiety (See Arad Specification, paragraph [0011]).  The signal produced from the signaling moiety is detected and the signal produced indicates the presence of a fungal infection in the subject (See Arad Specification, paragraph [0011]).  As such, Arad et al. teaches a method for detecting or diagnosing aspergillosis in a biological sample by (a) obtaining from the subject a biological sample; (b) contacting the sample with a substrate comprising a signaling moiety, wherein the fungal enzyme will modify the substrate if present, and (c) such substrate modification indicates the presence of a fungal infection (i.e., diagnosing the subject with aspergillosis).
Moreover, Arad et al. defines several of the above terms as follows.  Arad et al. defines a “signaling moiety” as referring to any moiety that directly or indirectly produces a detectable label such as an enzyme, a fluorophore, a chromophore, a protein, etc. (See Arad Specification, paragraphs [0016], [0058]).  An enzyme is defined as referring to any biomolecule that catalyzes chemical reactions including proteases (See Arad Specification, paragraph [0052]).  Arad et al. defines “modify” as referring to any chemical change in a substrate, wherein modification includes cleavage of the substrate and addition of a moiety such as a phosphate group (See Arad Specification, paragraph [0054]).  Similarly, Arad et al. defines “substrate” as referring to a molecule that is capable of being modified by an enzyme (See Arad Specification, paragraph [0061]).  The substrate may be present in a biological sample or may be added to the test assay (See Arad Specification, paragraph [0061]).  Plus, the substrate may be specific for one enzyme (See Arad Specification, paragraph [0063]).  
	Additionally, Arad et al. teaches that the methods may also be useful for determining the effectiveness of a treatment for the pathogen, disease, or medical condition (See Arad Specification, paragraph [0102]).  Biological samples may be obtained at different time points before, during, or after treatment and subject to the enzymatic assay of the present methods (See Arad Specification, paragraph [0102]).  For example, Arad et al. teaches that a biological sample is obtained prior to treatment, and another is obtained during treatment (See Arad Specification, paragraph [0102]).  A difference, such as a reduction in the signals produced from the two or more biological samples is indicative of the effectiveness of therapeutic treatment (See Arad Specification, paragraph [0102]).  As such, Arad et al. teaches administering a therapeutic agent for the treatment of aspergillosis.
	 
	For claims 14 and 19, with respect to where the fungal enzyme to be detected thereby resulting in the diagnosis of aspergillus in a subject and treating aspergillus in a subject is Asp f2 and with respect to where the Asp f2 protease substrate is a collagen or elastin protein as recited in instant claims 14 and 19:
Arad et al. teaches that the fungus to be detected includes Aspergillus fumigatus (See Arad Specification, paragraphs [0011], [0185]).  
Banerjee et al. teaches that Asp f2 is a major allergen of Aspergillus fumigatus, which recognizes specific IgE antibodies in patients suffering from allergic bronchopulmonary aspergillosis (ABPA) (See Banerjee article, pg. 5175, col. 2, last paragraph; pg. 5179, col. 2, 1st paragraph).  Moreover, Banerjee et al. found that none of the allergic asthmatic patients, who previously showed immediate cutaneous reactivity to A. fumigatus, exhibited IgE binding with Asp f2 proteins whereas all patients from the ABPA and CF/ABPA (cystic fibrosis/ allergic bronchopulmonary aspergillosis) groups showed IgE binding (See Banerjee article, pg. pg. 5181, col. 1, 1st full paragraph).  Moreover, Banerjee et al. found 100% specificity in CF/ABPA patients and 90% in ABPA patients, while none of the controls showed significant levels of Asp f2-specific IgE (See Banerjee article, pg. pg. 5181, col. 1, 1st full paragraph).  Banerjee et al. also teaches that the other recombinant A. fumigatus allergens demonstrated distinct IgE binding in ABPA patients, but they also reacted with IgE antibodies of A. fumigatus-sensitized non-ABPA patients (See Banerjee article, pg. pg. 5181, col. 1, 1st full paragraph).  Therefore, Banerjee et al. demonstrates that Asp f2 can be used as a marker in order to test for the presence of aspergillosis because it is the only A. fumigatus allergen that demonstrated IgE specific binding in ABPA and CF/ABPA patients.  
Additionally, Banerjee et al. demonstrated that Asp f2 appears to be involved in fungal adherence to the extracellular matrix with its extensive sequence homology to fibrinogen binding protein of C. albicans as well as its specific binding to laminin (See Banerjee article, pg. pg. 5181, col. 1, last paragraph).  Laminin and fibrinogen are the major structural proteins of the basement membrane and are mainly involved in mediating adherence of conidia to the extracellular matrix (See Banerjee article, pg. pg. 5181, col. 1, last paragraph).  As such, Banerjee et al. demonstrated that Asp f2 interacts with laminin.
	Singh et al. teaches that the extracellular matrix (ECM) is involved in building structural scaffolds, regulation of physiological processes, cellular signaling, migration and transport of solutes across the body tissues and cellular barriers (See Singh article, pg. 1122, col. 1, 1st paragraph).  The extracellular matrix constitutes the anchoring platform for epithelia, designated the basement membrane, which is made of laminin and collagen polymeric sheets that also contain nidogen, perlecan, and agrin cross-linked proteins (See Singh article, pg. 1122, col. 1, 1st paragraph).  The extracellular matrix also surrounds blood capillaries and neurons, and is part of the connective tissues that fill interstitial spaces of the tissue parenchyma, wherein the connective tissues consist of intricate structures built by collagen, elastin, fibrillin, laminin, fibronectin, vitronectin, thrombospondin, proteoglycans, and hyaluronic acid (See Singh article, pg. 1122, col. 1, 1st paragraph).  Plus, the respiratory tract is composed of a multitude of connective tissues, supporting the structure of the lungs, which is composed of ECM molecules like laminin and various types of collagen (See Singh article, pg. 1136, col. 1, last paragraph).  Thus, the ECM components are attractive targets for adherence and invasion by various human microorganisms (See Singh article, pg. 1122, col. 1, 1st paragraph).  The ECM components laminin and collagen are targeted by microorganisms for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue (See Singh article, pg. 1122, col. 2, last paragraph).  In fact, some microorganisms degrade ECM components with their secretory or surface-bound proteases during inflammatory responses resulting in increased tissue damage (See Singh article, pg. 1122, col. 2, last paragraph).  Singh et al. also teaches that several microorganisms belonging to diverse niches bind/degrade laminin and collagens including fungal pathogens (See Singh article, pg. 1123, col. 2, last paragraph).
	Additionally, Singh et al. teaches that A. fumigatus is known to produce extracellular serine proteases that degrade several ECM proteins (See Singh article, pg. 1135, col. 1, last paragraph).  Plus, Singh et al .teaches that a protease extracted from A. fumigatus shows a proteolytic activity against major ECM components including fibronectin, lung collagen, and elastin (See Singh article, pg. 1135, col. 1, last paragraph to col. 2, 1st paragraph).  Another secretory aspartic proteinase, aspergillopepsin F, a 39-kDa enzyme of A. fumigatus, has been shown to degrade ECM proteins including laminin, elastin, and collagen (See Singh article, pg. 1135, col. 2, 1st paragraph).  Furthermore, Singh et al. teaches that A. fumigatus initiates colonization and subsequent infection by binding to laminin and collagen (See Singh article, pg. 1139, col. 2, 1st paragraph).  Plus, a 367-kDa surface protein and a 72-kDa surface glycoprotein were identified as conidial laminin binders in vitro (See Singh article, pg. 1139, col. 2, 1st paragraph).  Singh et al. also teaches that a major allergen of A. fumigatus, Asp f2, was found to specifically bind laminin (See Singh article, pg. 1139, col. 2, 1st paragraph).  Singh et al. discusses other proteins and/or enzymes of A. fumigatus such as serine proteases, an alkaline protease, and an aspartic proteinase that degrade ECM components (See Singh article, pg. 1139, col. 2, 1st paragraph).  Therefore, Singh et al. teaches that the findings collectively point towards an important role of proteases in the pathogenicity of aspergillosis (See Singh article, pg. 1139, col. 2, 1st paragraph).

	For claims 17 and 23, with respect to where the protease substrate is conjugated to one or more fluorophores:
Arad et al. utilizes a substrate comprising a signaling moiety where, if the fungal enzyme is present, it will modify the substrate wherein such modification of the substrate by the enzyme produces a signal from the signaling moiety (See Arad Specification, paragraph [0011]).  The signal produced from the signaling moiety is detected and the signal produced indicates the presence of a fungal infection in the subject (See Arad Specification, paragraph [0011]). Arad et al. defines a “signaling moiety” as referring to any moiety that directly or indirectly produces a detectable label such as an enzyme, a fluorophore, a chromophore, a protein, etc. (See Arad Specification, paragraphs [0016], [0058]).  Therefore, the substrate can be conjugated to a signaling moiety where the signaling moiety is a fluorophore thereby satisfying the claim limitation as recited in claims 17 and 23. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Arad et al. does not expressly teach that the fungal enzyme that is to be detected in order to deduce presence of an Aspergillus sp. infection is Asp f2 as recited in claims 14 and 19.  However, these deficiencies are cured by the teachings of Banerjee et al.
	Arad et al. does not expressly teach that the Asp f2 protease substrate is an elastin protein or a collagen protein as recited in claims 14 and 19.  However, this deficiency is cured by the combined teachings of Banerjee et al. and Singh et al. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Arad et al. and utilize Asp f2 as the enzyme that is to modify an Asp f2 protease substrate thereby resulting in the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  It is noted that Arad et al. teaches a method for detecting or diagnosing aspergillosis in a biological sample by (a) obtaining from the subject a biological sample; (b) contacting the sample with a substrate comprising a signaling moiety, wherein the fungal enzyme will modify the substrate if present, and (c) such substrate modification indicates the presence of a fungal infection (i.e., diagnosing the subject with aspergillosis).   Plus, it is noted that Arad et al. teaches enriching the biological sample for an enzyme prior to contacting the enzyme with a substrate with an activator.  Moreover, it is noted that Arad et al. teaches administering a therapeutic agent for the treatment of aspergillosis in order to determine the agent’s effectiveness in treating a particular pathogen. It is further noted that Banerjee et al. teaches that Asp f2 can be used as a marker in order to test for the presence of aspergillosis because it is the only A. fumigatus allergen that demonstrated IgE specific binding in ABPA and CF/ABPA patients.  Thus, an ordinary skilled artisan would have been motivated to follow Arad’s teachings as modified by Banerjee et al. and would have had a reasonable expectation of success in doing so, because Asp f2 was known to indicate the presence of an aspergillosis infection and therefore utilizing Asp f2 as the enzyme that would modify an Asp f2 protease substrate would support the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of Arad et al. and Banerjee et al. are fairly suggestive of the claimed invention.
Additionally, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Arad et al. and utilize Asp f2 as the enzyme that is to modify an Asp f2 protease substrate wherein the Asp f2 protease substrate is elastin or collagen thereby resulting in the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  It is noted that Arad et al. teaches a method for detecting or diagnosing aspergillosis in a biological sample by (a) obtaining from the subject a biological sample; (b) contacting the sample with a substrate comprising a signaling moiety, wherein the fungal enzyme will modify the substrate if present, and (c) such substrate modification indicates the presence of a fungal infection (i.e., diagnosing the subject with aspergillosis).   Plus, it is noted that Arad et al. teaches enriching the biological sample for an enzyme prior to contacting the enzyme with a substrate with an activator.  Moreover, it is noted that Arad et al. teaches administering a therapeutic agent for the treatment of aspergillosis in order to determine the agent’s effectiveness in treating a particular pathogen. It is further noted that Banerjee et al. teaches that Asp f2 can be used as a marker in order to test for the presence of aspergillosis because it is the only A. fumigatus allergen that demonstrated IgE specific binding in ABPA and CF/ABPA patients.  It is also noted that Banerjee et al. teaches that Asp f2 interacts with laminin.  Moreover, it is noted that Singh et al. teaches that the respiratory tract is composed of a multitude of connective tissues, supporting the structure of the lungs, which is composed of ECM molecules like laminin and various types of collagen.  Further, it is noted that Singh et al. teaches that the ECM components laminin and collagen are targeted by microorganisms for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue.  More specifically, it is noted that Singh et al. teaches that a protease extracted from A. fumigatus shows a proteolytic activity against major ECM components including fibronectin, lung collagen, and elastin.  Plus, it is noted that Banerjee et al. teaches that a major allergen of A. fumigatus, Asp f2, was found to specifically bind laminin.  Thus, an ordinary skilled artisan would have been motivated to follow Arad’s’ teachings as modified by Banerjee et al. and Singh et al. and would have had a reasonable expectation of success in doing so, because Asp f2 was known to specifically bind to laminin, which is a known ECM component and therefore substituting laminin with another known ECM component, either elastin or collagen, as the Asp f2 protease substrate would support the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of Arad et al., Banerjee et al., and Singh et al. are fairly suggestive of the claimed invention.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) an ordinary skilled artisan would not be motivated to practice the claimed invention with a reasonable expectation of success based on the Arad reference given that Arad does not teach that the fungal enzyme to be detected is Asp f2 or that the Asp f2 substrate is an elastin protein or collagen protein (See Applicant’s Response received on 8/16/22, pgs. 7-8); (2) an ordinary skilled artisan would not be motivated to practice the claimed invention with a reasonable expectation of success based on the Banerjee reference, alone or in combination with the Arad reference, given that Banerjee does not teach that Asp f2 is a protease or that it degrades laminin or any other extracellular matrix protein through proteolytic cleavage (See Applicant’s Response received on 8/16/22, pgs. 8-9); (3) an ordinary skilled artisan would not be motivated to practice the claimed invention with a reasonable expectation of success based on the Singh reference, alone or in combination with the Arad and Banerjee references, given that Singh does not teach that Asp f2 is a protease that can cleave a proteas substrate to indicate the presence of Asp f2 in the sample as required by the claims (See Applicant’s Response received on 8/16/22, pg. 9); and (4) the claimed invention is based on the unexpected findings that Asp f2 possesses zinc metalloprotease activity, and thus, an ordinary skilled artisan would not be motivated to arrive at the instantly claimed invention (See Applicant’s Response received on 8/16/22, pg. 10).

Response to Arguments
Applicant's arguments filed 8/16/22 for claims 14, 17, 19-20, and 24 have been fully considered but they are not persuasive for the following reasons. 
In response to Applicants’ first and second arguments, i.e., an ordinary skilled artisan would not be motivated to practice the claimed invention with a reasonable expectation of success based on the Arad reference given that Arad does not teach that the fungal enzyme to be detected is Asp f2 or that the Asp f2 substrate is an elastin protein or collagen protein, and an ordinary skilled artisan would not be motivated to practice the claimed invention with a reasonable expectation of success based on the Banerjee reference, alone or in combination with the Arad reference, given that Banerjee does not teach that Asp f2 is a protease or that it degrades laminin or any other extracellular matrix protein through proteolytic cleavage, they are found unpersuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants are respectfully reminded that the rejection is based on a combination of Arad, Banerjee, and Singh.  If one of these references taught and/or suggested each claim limitation, then the other references would be unnecessary because a single reference would anticipate and/or render obvious the claimed invention.  The fact that a single reference does not teach or suggest every claim limitation does not preclude a finding of obviousness.  As will be discussed below in response to Applicant’s third argument, the Examiner maintains that when the references are combined, an ordinary skilled artisan would be motivated with a reasonable expectation of success to arrive at the claimed invention.  
In response to Applicants’ third and fourth arguments, i.e., an ordinary skilled artisan would not be motivated to practice the claimed invention with a reasonable expectation of success based on the Singh reference, alone or in combination with the Arad and Banerjee references, given that Singh does not teach that Asp f2 is a protease that can cleave a proteas substrate to indicate the presence of Asp f2 in the sample as required by the claims, and the claimed invention is based on the unexpected findings that Asp f2 possesses zinc metalloprotease activity, and thus, an ordinary skilled artisan would not be motivated to arrive at the instantly claimed invention, they are found unpersuasive.  MPEP 2145(II) states that the “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991).  “The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, pursuant to MPEP § 2144, a difference in objectives, if any, does not defeat the case for obviousness because the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) …”  In the instant case, as discussed in the rejection above, the question is twofold, namely, (1) whether an ordinary skilled artisan would utilize Asp f2 as the fungal enzyme to indicate the presence of an Aspergillus infection, and (2) whether an ordinary skilled artisan would recognize elastin or collagen as the substrate to be cleaved by Asp f2.  The Examiner maintains the answer to these questions is yes.  Although it is acknowledged that the combination of references does not expressly suggest that Asp f2 functions as a protease that cleaves elastin or collagen as a substrate, Banerjee teaches and/or suggests that Asp f2 is a critical factor in detecting the presence of an Aspergillus infection and that Asp f2 binds to ECM component such as laminin.  Moreover, Singh et al. demonstrates that ECM components laminin and collagen are targeted by microorganisms for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue.  More specifically, it is noted that Singh et al. teaches that a protease extracted from A. fumigatus shows a proteolytic activity against major ECM components including fibronectin, lung collagen, and elastin.  Given that Asp f2 is known to be a critical factor in detecting the presence of an Aspergillus infection and is known to bind to ECM component such as laminin where binding to ECM components such as laminin and collagen are known to be targeted by microorganisms such as A. fumigatus for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize Asp f2 as the enzyme and either elastin or collagen as the substrate in the detection method taught by Arad given the known binding association between Asp f2 and another ECM component, laminin.  
The fact that Applicants have unexpectedly discovered that Asp f2 functions as a protease cleaving an ECM component such as elastin and/or collagen does not preclude a finding of obviousness because such functional property was necessarily present in the prior art, just not recognized.  As discussed supra, the “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991).  Furthermore, pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Thus, given that the combination of references suggests Asp f2 as a critical marker in detecting Aspergillus in a sample where the detection is based on Asp f2 binding to an ECM component such as laminin and given that ECM components such as laminin and collagen are known to be targeted by microorganisms such as A. fumigatus for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue, the Examiner maintains that an ordinary skilled artisan would have been motivated to follow Arad’s teachings as modified by Banerjee et al. and Singh et al. and would have had a reasonable expectation of success in doing so in order to perform the instantly claimed methods.  
	Accordingly, the rejection of claims 14, 17, 19-20, and 24 is maintained as Applicants’ arguments are found unpersuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-17, 19-22, 24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,416,395 B2 (Kalkum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Kalkum et al. claims: 
1.	A method for detecting Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, and wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16, and 18.
2.	A method for diagnosing aspergillosis in a subject comprising:
(a)    obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    diagnosing the subject with aspergillosis if Asp f2 is present in the sample  wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
4. (Currently Amended) A method for the treatment of aspergillosis in a subject in need thereof comprising:
(a) obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    administering one or more therapeutic agents for the treatment of aspergillosis if Asp f2 is detected in the sample, and
wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
These claimed inventions are encompassed by present claims 14-15, 19, 21, and 26-27.  Kulkum et al. claims where the method of claim 2 further comprises administering one or more therapeutic agents for the treatment of aspergillosis (See Kulkum claim 3).  Kulkum et al. also claims where the Asp f2-specific antibody is immobilized on an enrichment matrix (See Kulkum claim 5) and where the protease substrate is conjugated to one or more fluorophores (See Kulkum claim 7).  Moreover, Kulkum et al. claims where the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO:5 (note: SEQ ID NO: 5 comprises SEQ ID NO: 38), an elastin protein or peptide, and a collagen protein or peptide (See Kulkum claim 6).  Therefore, the claims of Kulkum et al. anticipate the presently claimed inventions.

Claims 14-17, 19-22, 24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,648,982 B2 (Kalkum et al. (I)).  Although the claims at issue are not identical, they are not patentably distinct from each other because Kalkum et al. (I) claims: 
1.	A method for detecting Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, wherein the protease substrate comprises the amino acid sequence of SEQ ID NO: 5.
2.	The method of claim 1, wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16, and 18.
5.	A method for diagnosing aspergillosis in a subject comprising:
(a)    obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    diagnosing the subject with aspergillosis if Asp f2 is present in the sample, wherein the protease substrate comprises the amino acid sequence of SEQ ID NO: 5. 
6.	The method of claim 5, wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
11.	A method for the treatment of aspergillosis in a subject in need thereof comprising:
(a) obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    administering one or more therapeutic agents for the treatment of aspergillosis if Asp f2 is detected in the sample, and wherein the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO: 5, an elastin protein, and a collagen protein.
12.	The method of claim 11, wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
These claimed inventions are encompassed by present claims 14-15, 19, 21, and 26-27.  Kulkum et al. (I) claims where the method of claim 5 further comprises administering one or more therapeutic agents for the treatment of aspergillosis (See Kulkum claim 6).  Kulkum et al. also claims where the Asp f2-specific antibody is immobilized on an enrichment matrix (See Kulkum claims 3, 8, and 13) and where the protease substrate is conjugated to one or more fluorophores (See Kulkum claims 3, 9, and 14).  Moreover, Kulkum et al. claims where the aspergillosis is the result of infection with an Aspergillus species selected from the group consisting of A. fumigatus, A. flavus, A. versicolor, A. niger, and A. terreus (See Kulkum claims 10 and 15).  Therefore, the claims of Kulkum et al. (I) anticipate the presently claimed inventions.

Applicants’ Arguments
	Applicants state that because the claims may be amended during prosecution, Applicants choose to defer any action until the Examiner indicates that the pending claims are otherwise allowable (See Applicant’s Response received on 8/16/22, pg. 11). 

Response to Arguments
	Applicant’s request to hold the present double-patenting rejection be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654